Citation Nr: 0127432	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  96-42 096A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of right radical 
nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Sioux Falls, South Dakota, Department of Veterans Affairs 
(VA) Regional Office.  The regional office denied entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of right radical nephrectomy.

The veteran has relocated to Montana and jurisdiction of his 
claim was assumed by the Fort Harrison, Montana, Medical and 
Regional Office Center (RO).


FINDING OF FACT

On December 7, 2001 the Board was notified by the RO in Fort 
Harrison, Montana, that the veteran died on December [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As stated above, the Board was informed on December 7, 2001 
that the veteran died on October [redacted], 2001, during the pendency 
of the appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
JEFF MARTIN
Member, Board of Veterans' Appeals



 



